—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after the results of two urinalysis tests were positive for the presence of opiates. The positive result of the original urinalysis test, confirmed by a second test, together with the misbehavior report and the hearing testimony of the correction officer who conducted both tests, constitute substantial evidence supporting the determination of petitioner’s guilt (see, *677Matter of Amante v Goord, 240 AD2d 837, 838). Petitioner’s remaining contentions, including his allegation that he was denied access to certain documentary evidence, have been examined and found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.